Citation Nr: 1452244	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  14-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for bladder disease.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).
 
5.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veteran's Law Judge in April 2014.  A transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

In July 2011, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  The most probative evidence of record is against a finding that the Veteran has a back condition causally related to, or aggravated by, service.

3.  The most probative evidence of record is against a finding that the Veteran has bladder disease causally related to, or aggravated by, service.

4.  The most probative evidence of record is against a finding that the Veteran has COPD causally related to, or aggravated by, service.

5.  The most probative evidence of record is against a finding that the Veteran has heart disease causally related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for bladder disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) were furnished to the Veteran in letters dated in July 2012 and May 2014.  The issues were most recently adjudicated by the RO in October 2014.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, and lay statements in support of the claim.  The Veteran claimed to have received medical treatment from private physicians.  After the Board's previous remand, the RO submitted additional notice to the Veteran to identify and seek authorization for VA to obtain the private medical records.  However, the Veteran failed to respond.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Veteran was afforded a VA audiology examination in July 2012.  The examination and the medical opinions are adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No VA examination has been secured in connection with the service connection claims for bladder disease, a back condition, COPD, or heart disease because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is no competent evidence indicating that these conditions may be related to service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Hearing Loss

The Veteran asserts that he has hearing loss that is related to in-service noise exposure.  He testified at the Board hearing in April 2014 that he experienced loud noise exposure as a Marine due to frequent training with firearms.  He explained that he was not given ear plugs.

The service treatment records (STRs) are silent for hearing loss.  There are no STRs showing complaints, treatment, or diagnosis of any hearing related problems during service.  At the Veteran's separation examination in May 1958, no hearing loss disability was shown or noted.  On the contrary, examination showed normal hearing.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds, in decibels, from the July 2012 VA examination were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
90
95
105
LEFT
60
65
100
105
105
    
These results showed hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner gave the following rationale: "While [the] Veteran has a very significant hearing loss it is not likely that the degree of his loss is due to his limited amount of noise exposure on the rifle range.  He was a supply administrative clerk and was not exposed to loud sounds on a regular basis."

The Board also reviewed post-service treatment records.  The earliest VA treatment records are dated over five decades after service, in 2012.  VA records show treatment for hearing loss, but no opinion on etiology is found in those records.

The Board has also considered the lay evidence of record.  The statements from the Veteran describing the Veteran's symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence, however, is not competent to diagnose the Veteran with hearing loss, as it is of such complexity that it does not lend itself to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran's hearing loss was the result of his service for which service connection may be established.

Moreover, there is approximately a five decade gap in time from the Veteran's discharge to the first documented post-service complaints of hearing loss.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service has greater probative value than subjective statements and the audiology test conducted many years later.  Further, the Veteran never testified that his hearing loss began in service or within a year of service.  In fact, on his claim application dated in April 2012, the Veteran wrote that his hearing loss began in 1992, many years after service.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss on a direct or presumptive basis.  There is no evidence of hearing loss during service and the earliest medical records documenting hearing loss are dated five decades after the Veteran left service and the Veteran wrote that his hearing loss began nearly four decades after service.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.

IV.  Back Condition

The Veteran's STRs do not document any complaints, treatment or diagnosis of any back problem during service.  At his separation examination in May 1958, clinical evaluations of his back showed normal results.

At the Board hearing, the Veteran indicated that he never went to sick call for his back but asserted that his current back problems were related to physical training completed during service.  He discussed marches in which he was required to carry several heavy items.  He also testified that he knows "some of the guys that are drawing a disability for back [problems, and they went through] the same things that I went through so I don't know why it would be any different for them."

However, in the Veteran's claim application dated in April 2012, he indicated that the onset of his back condition was 1999, forty years after service.  There are current VA treatment records showing treatment for back problems, but they are dated no earlier than 2012 and do not provide any opinion on etiology.

The Board has considered the Veteran's assertions about the connection between his back and service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

Moreover, there is approximately a four decade gap in time from the Veteran's discharge to the date he claimed was the onset of his back pain.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service has greater probative value than subjective statements of the Veteran.  

There is no credible evidence that the Veteran had a back problem in service and the date of onset provided by the Veteran is decades after the Veteran left service.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.

V.  Bladder Disease, COPD, and Heart Disease

The Veteran's STRs do not document any complaints, treatment or diagnosis of any bladder disease, COPD or heart disease.  At his separation examination in May 1958, clinical evaluations of his heart, chest, and abdomen and viscera all showed normal results.

The Board notes that VA treatment records dated since 2012 show treatment for COPD, heart problems, and bladder problems.  However, none of those records provide an opinion on etiology.  The Board notes that in the Veteran's claim form in April 2012, he listed the date of onset for COPD as 2006, the date of onset for his heart problem as 2005, and the date of onset for his bladder disease as 2007.  Further, at the Board hearing in April 2014, the Veteran's representative stated that the Veteran "simply wrote down the major things that he was having problems with" when he filed his claim.  The Veteran testified that regarding COPD, heart disease and bladder disease, he "just listed everything that [he] has right now.  Whether its service related I don't think so, maybe some of them are.  The main two I think was the back and the hearing loss..."

The Board has considered the Veteran's assertions about the connection between his COPD, heart disease, and bladder disease and service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. 428.  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

There is no competent evidence of record which provides a link between the Veteran's active duty service and his COPD, heart disease, and bladder disease.  There is no evidence of these disabilities during service and the date of onset provided by the Veteran for each is decades after the Veteran left service.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claims of service connection for COPD, heart disease and bladder disease.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a back condition is denied.

Entitlement to service connection for bladder disease is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for heart disease is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


